EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims: Please replace current amendment with below amendment.

















1. (Currently Amended) A system, comprising: 
a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: 
a constraint former that forms a set of symbols based on a first tree data structure, and a set of constraints based on the first tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicates representing root nodes of the first tree data structure, functions representing internal nodes of the first tree data structure and constants representing leaf nodes of the first tree data structure, and wherein the first tree data structure is part of a neural network; a vector encoder that encodes the first tree data structure into a vector based on the set of constraints; 
an indexer that assigns index values to ones of the set of constraints and to ones of the set of symbols, wherein the vector encoder encodes the first tree data structure into the vector further based on the set of symbols and respectively assigned index values; 
a vector decoder that decodes the vector into a second tree data structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first data tree structure; and 
an output component that employs the vector as an input for a machine learning system.  

2. (Original) The system of claim 1, wherein the first tree data structure is an ordered tree data structure.  

3. (Previously Presented) The system of claim 1, wherein the constraint former forms the set of constraints further based on the set of symbols.  

4. (Previously Presented) The system of claim 1, wherein the index values reference elements of the vector.  

5. (Original) The system of claim 3, wherein the constraint former forms the set of constraints based on partitions of the set of symbols.  

6. (Original) The system of claim 5, wherein the partitions of the set of symbols are formed randomly.  

7. (Cancelled).  

8. (Previously Presented) The system of claim 1, wherein the first tree data structure and the second tree data structure have a relationship that satisfies a defined criterion.  

9. (Previously Presented) The system of claim 8, wherein the defined criterion is a level of similarity between the first tree data structure and the second tree data structure.  

10. (Previously Presented) A computer-implemented method, comprising: 
forming, by a system operatively coupled to a processor, a set of symbols based on a first tree data structure and a set of constraints based on the first tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicates representing root nodes of the first tree data structure, functions representing internal nodes of the first tree data structure and constants representing leaf nodes of the first tree data structure, and wherein the first tree data structure is part of a neural network;
 encoding, by the system, the first tree data structure into a vector based on the set of constraints; 
assigning, by the system, an index value to ones of the set of constraints and ones of the set of symbols, wherein the encoding the first tree data structure into the vector is further based 316/240,019on the set of symbols and respectively assigned index values;
decoding, by the system, the vector into a second data tree structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first data tree structure; and
outputting, by the system, the vector to a machine learning system, wherein the machine learning system utilizes the vector as an input.  

11. (Original) The computer-implemented method of claim 10, wherein the first tree data structure is an ordered tree data structure.  

12. (Previously Presented) The computer-implemented method of claim 10, wherein the forming the set of constraints is further based on the set of symbols, and wherein the set of symbols comprise a set of predicates and functions of the first tree data structure.  

13. (Previously Presented) The computer-implemented method of claim 12, wherein the index values reference elements of the vector.
  
14. (Original) The computer-implemented method of claim 12, wherein the forming the set of constraints is based on partitions of the set of symbols.  

15. (Original) The computer-implemented method of claim 14, wherein the partitions of the set of symbols are formed randomly.  

16. (Original) The computer-implemented method of claim 10, further comprising employing, by the system, the first tree data structure as an input for a machine learning system based on the vector.  

17. (Previously Presented) The computer-implemented method of claim 10, wherein the first tree data structure and the second tree data structure have a relationship that satisfies a defined criterion, and wherein the defined criterion is a level of similarity between the first tree data structure and the second tree data structure.  

18. (Previously Presented) A computer program product facilitating encoding a first tree data structure into a vector based on a set of constraints, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: 
form, by the processor, a set of symbols based on the first tree data structure and the set of constraints based on the first tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicated representing root nodes of the first tree data structure, functions representing internal nodes of the first tree data structure, and constants representing leaf nodes of the first tree data structure; 
encode, by the processor, the first tree data structure into the vector based on the set of constraints;
 assign, by the processor, an index value to ones of the set of constraints and ones of the set of symbols, wherein the encoding the first tree data structure into the vector is further based on the set of symbols and respectively assigned index values;
decode, by the processor, the vector into a second tree structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first tree data structure; and 
output, by the processor, the vector to a machine learning system, wherein the machine learning system utilizes the vector as an input.  

19. (Previously Presented) The computer program product of claim 18, wherein the forming the set of constraints is further based on the set of symbols that comprise a set of predicates and functions of the first tree data structure.  

20. (Previously Presented) The computer program product of claim 19, wherein the index values reference elements of the vector.
















Allowable Subject Matter
Claims 1-6, 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of the record teaches wherein:
 forming a set of symbols based on a first tree data structure and a set of constraints based on the first tree data structure and an intended level of accuracy of encoding, wherein the set of symbols comprises predicates representing root nodes of the first tree data structure, functions representing internal nodes of the first tree data structure and constants representing leaf nodes of the first tree data structure, and wherein the first tree data structure is part of a neural network; encoding, by the system, the first tree data structure into a vector based on the set of constraints; assigning, by the system, an index value to ones of the set of constraints and ones of the set of symbols, wherein the encoding the first tree data structure into the vector is further based 316/240,019 on the set of symbols and respectively assigned index values; decoding, by the system, the vector into a second data tree structure by solving a satisfiability problem based on elements of the vector, wherein the satisfiability problem is generated based on a type of tree of the first data tree structure; and outputting, by the system, the vector to a machine learning system, wherein the machine learning system utilizes the vector as an input. (in claims 1, 10, 18).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169